In the
     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐3454 
FEDELL CAFFEY, 
                                                 Petitioner‐Appellant, 
                                   v. 

KIM BUTLER, Warden, 
                                                 Respondent‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 09 C 5458 — Matthew F. Kennelly, Judge. 
                      ____________________ 

  ARGUED OCTOBER 29, 2014 — DECIDED SEPTEMBER 22, 2015 
                ____________________ 

   Before RIPPLE, KANNE, and SYKES, Circuit Judges. 
    KANNE,  Circuit  Judge.  Fedell  Caffey  is  serving  a  life  sen‐
tence  in  Illinois  on  triple‐murder  and  aggravated  kidnap‐
ping  convictions.  Caffey  maintains  he  is  innocent.  He  peti‐
tioned the district court for a writ of habeas corpus, claiming 
that  his  trial  and  post‐conviction  proceedings  in  state  court 
were  marred  by  numerous  violations  of  his  constitutional 
rights.  The  district  court  held  an  evidentiary  hearing,  thor‐
oughly  reviewed  the  record,  and  issued  a  detailed  opinion 
2                                                       No. 13‐3454 

denying Caffey’s petition. We affirm the district court’s deni‐
al of Caffey’s habeas corpus petition. 
                         I. BACKGROUND 
    On the night of November 16, 1995, Debra Evans was fa‐
tally shot and stabbed in her apartment in Addison, Illinois. 
She was nine months  pregnant.  The assailants cut open  her 
womb  and  removed  the  unborn  baby  inside,  whom  Debra 
had  named  Elijah.  Debra  also  had  three  older  children—
Samantha  (age  10),  Joshua  (age  7),  and  Jordan  (age  2).  Sa‐
mantha was  killed  in  the  apartment along  with  her  mother. 
Elijah  and  Joshua  were  taken  from  the  scene.  Two‐year‐old 
Jordan was left behind, alive, with his dead mother and sis‐
ter.  The  next  day,  police  found  Joshua’s  lifeless  body  in  an 
alley in Maywood, Illinois. 
   Police  arrested  Debra’s  former  boyfriend  Laverne  Ward, 
who  was  the  father  of  Jordan  and  Elijah—the  only  children 
who survived. Police also arrested Ward’s cousin Jacqueline 
Annette Williams and her live‐in boyfriend Fedell Caffey, the 
defendant‐petitioner  in  this  case.  A  grand  jury  indicted 
Ward,  Williams,  and  Caffey  on  multiple  counts  of  first‐
degree murder and aggravated kidnapping. Each defendant 
was tried separately. 
    In  1999,  a  jury  found  Caffey  guilty  of  the  first‐degree 
murder  of  Debra,  Samantha,  and  Joshua,  as  well  as  the  ag‐
gravated  kidnapping  of  Joshua.  Caffey  received  a  sentence 
of death on the murder convictions and a consecutive thirty‐
year  prison  term  on  the  aggravated  kidnapping  conviction. 
In  2003,  Illinois  Governor  George  Ryan  commuted  Caffey’s 
death sentence to life without parole. 
No. 13‐3454                                                           3

    Caffey claims in this appeal that his trial was fundamen‐
tally unfair because certain evidence was excluded or other‐
wise not presented to the jury. In order to assess his claims, 
we first have to take stock of the evidence that was present‐
ed—a  lengthy  endeavor  given  the  voluminous  trial  record. 
In doing so, we walk on well‐trodden ground: the state court 
decisions under review and the district court decision below 
already provide detailed summaries of the evidence. We as‐
sume familiarity with those opinions and highlight only the 
most  relevant  facts  here.  We  presume  that  the  state  courts’ 
account  of  the  facts  is  accurate,  unless  the  petitioner  rebuts 
this  presumption  “by  clear  and  convincing  evidence.”  28 
U.S.C. § 2254(e)(1); see also Etherly v. Davis, 619 F.3d 654, 660 
(7th Cir. 2010). 
   A. The Case against Caffey 
    The State’s theory at trial was that Williams faked a preg‐
nancy  with  Caffey’s  knowledge,  and  that  Williams,  Caffey, 
and  Ward  planned  to  kill  Debra  Evans,  steal  her  unborn 
child,  and  pass  the  child  off  as  Williams  and  Caffey’s.  Wil‐
liams  and  Caffey  were  unable  to  conceive  their  own  child 
naturally because Williams had had tubal ligation years ear‐
lier  in  connection  with  a  caesarian  birth.  And  Ward  was 
driven to act, according to the State, because he was angry at 
Debra for preventing him from seeing his son Jordan. 
   The State’s evidence at trial tended to show the following. 
James  Edwards,  who  lived  with  Debra  and  her  children  in 
Addison,  left  for  work  around  5:30  p.m.  on  November  16. 
When  he  returned  at  2:30  a.m.  the  next  morning,  two‐year‐
old Jordan greeted him at the door. Edwards found Debra’s 
and  Samantha’s  bodies  and  immediately  called  911.  Several 
4                                                      No. 13‐3454 

items were missing from the apartment, including Edwards’s 
Grambling State University Tigers Starter jacket.  
     1. The Testimony of Scott and Pruitt 
   Williams’s friend Patrice Scott and her boyfriend Dwight 
Pruitt  testified  that  Williams  showed  up  at  their  apartment 
in Villa Park, Illinois, around 1 a.m. on November 17 accom‐
panied by a young boy, who turned out to be Joshua Evans. 
Williams  was  wearing  a  Starter  jacket  and  a  white  sweater 
spotted with blood. Joshua was wearing a T‐shirt, coat, and 
boots, but no pants or socks. Scott noticed a gray car parked 
outside.  Williams  told  Scott  that  the  boy’s  mother  had  been 
shot  and  asked  whether  he  could  spend  the  night  at  Scott 
and  Pruitt’s  home.  Scott  agreed.  Williams  said  she  would 
pick Joshua up in the morning. She also claimed to have just 
given birth to a baby. (A month earlier, she had told Scott she 
was pregnant.)  
     Scott  heard  Joshua  crying  during  the  night.  Joshua  was 
still crying in the early morning, when he told Scott that he 
needed to go home because his younger brother Jordan was 
there alone, and because Edwards would not know where he 
(Joshua)  was.  Joshua  explained  that  four  burglars  had  en‐
tered  his  home  and  cut  his  mother  and  sister.  Scott  asked 
who they were, and Joshua answered: “Annette, Levern, and 
Fedell,”  and  someone  Joshua  called  “Boo  Boo.”  Joshua  re‐
peated  this  statement  more  than  three  times.  He  explained 
that he was hiding but came out as the burglars left, ran out‐
side, and then bumped into Williams. 
   Pruitt  overheard  Joshua’s  comments  from  the  bedroom, 
where  Pruitt  was  watching  television  with  the  volume  low‐
ered.  He  testified  that  Joshua  said:  “Annette”;  “Vern”;  a 
No. 13‐3454                                                          5

name  that  sounded  like  “Vedelle”,  “Adelle”,  or  “Ladelle”; 
and a fourth name Pruitt could not make out.  
    Around 9 a.m. on November 17, Williams returned, driv‐
ing  the  same  gray  car  that  Scott  had  seen  the  night  before. 
Scott  told  Williams  what  Joshua  had  said.  Williams  became 
angry,  cursed  at  Joshua,  and  accused  him  of  lying.  Joshua 
insisted he was telling the truth. Williams told Joshua to take 
his medicine, but he said he did not take any medicine. Wil‐
liams led him to the kitchen; the boy soon emerged gagging, 
went  to  the  bathroom,  and  vomited.  Police  later  found  an 
empty iodine bottle in the kitchen garbage can. 
   Williams asked Scott to accompany her to the townhouse 
where  Williams  and  Caffey  lived  in  Schaumburg,  Illinois. 
Williams  explained  that  she  wanted  to  check  on  her  new‐
born baby, and that she also had some gifts for Scott’s infant 
daughter Alexis. Scott agreed to go along. She, Williams, and 
Joshua left the apartment. Scott asked Pruitt to watch Alexis, 
but he refused, so Scott brought Alexis with her.  
    While  they  were  gone,  Pruitt  saw  a  television  report  on 
the  Evans  murders  and  recognized  Joshua’s  picture.  Pruitt 
left the apartment looking for a telephone but could not find 
one that worked. Unsuccessful, he returned home. 
    When  Scott  arrived  at  Williams  and  Caffey’s  home,  she 
went upstairs with Williams while Joshua watched Alexis in 
the living room. Scott testified that she saw Caffey lying on a 
bed with a “really pale” baby who had “tape across his na‐
vel.”  Scott  went  back  downstairs  to  feed Alexis.  Later,  Wil‐
liams called Scott down to the lower level, where the garage 
and  laundry  room  were  located.  Williams  asked  Scott  to 
bring Joshua downstairs, which she did. 
6                                                        No. 13‐3454 

    Waiting  in  the  lower‐level  laundry  room  were  Caffey, 
Williams, and an unidentified man, who soon left. Scott testi‐
fied  that  she  heard  Caffey  ask  Williams  why  she  had  not 
taken Joshua “to the projects” as he instructed. Williams ex‐
plained  that  Joshua  “talked  too  much”  and  knew  their 
names.  Caffey  and  Williams  then  began  to  strangle  Joshua 
with  a  white  cord.  Scott  screamed  and  pushed  Williams, 
forcing her to release her end of the cord. Williams left and 
returned with a knife. Scott screamed  again and asked  Wil‐
liams  to  take  them  home.  Scott  took  Joshua  upstairs  and 
tried  to  leave,  but  the  door  was  locked.  Scott  went  back 
down  to  the  laundry  room  with  Joshua  and  Alexis.  Caffey 
warned  Scott  not  to  say  anything  or  else  he  would  “get  me 
and my daughters.”  
    Caffey then instructed Williams to take Scott home. They 
all went to the garage and got into the gray car. Scott was in 
the front passenger seat with Alexis. Joshua was behind her 
in the back seat, and Caffey was sitting next to him. Williams 
was  standing  along  the  driver’s  side  and  appeared  to  be 
holding Joshua. Scott testified that she saw Caffey repeated‐
ly stab Joshua, causing him to gasp and kick the front seat.  
   Williams then climbed into the driver’s seat and drove to 
Maywood, where she and Caffey took Joshua out of the car, 
took him to the back of a building, and then returned with‐
out  him.  Williams  left  Caffey  in  Maywood  and  took  Scott 
back  to  her  apartment.  They  arrived  around  12:15  p.m.  At 
Williams’s request, Scott gave her cleaning supplies.  
    Pruitt observed that Scott seemed to be “trying to get rid 
of  [Williams].”  Pruitt  told  Scott  to  lock  the  door  while  he 
went  to  call  the  police.  On  his  way  out,  he  saw  Williams 
cleaning  her  car.  Pruitt  called  the  police  from  a  nearby  hair 
No. 13‐3454                                                            7

salon.  Scott  subsequently  led  them  to  the  location  in  May‐
wood  where  Williams  and  Caffey  had  taken  Joshua.  Police 
recovered  Joshua’s  dead  body  in  a  nearby  alley.  They  then 
drove to Williams and Caffey’s home and arrested them. At 
the  time  of  arrest,  Williams  was  carrying  Elijah,  who  had  a 
bloody  piece  of  gauze  taped  over  his  navel.  Caffey  was 
wearing Edwards’s Starter jacket, which had blood stains on 
the right cuff.  
    2. Physical and Forensic Evidence 
   The  State  presented  the  following  physical  and  forensic 
evidence.  In  the  Evans  apartment,  investigators  found  Wil‐
liams’s  bloody  fingerprint  on  a  piece  of  paper.  On  the  side‐
walk in front of the apartment, they found a pair of poultry 
shears  covered  with  Samantha’s  blood.  Police  did  not  find 
Caffey’s fingerprints or DNA in the Evans apartment.  
    Police  searched  Williams  and  Caffey’s  house.  In  a  gar‐
bage bag in the garage, they found a white coaxial cable with 
Joshua’s  blood  on  it;  Scott  identified  it  as  the  cable  used  to 
strangle Joshua. In the dishwasher, police recovered a butch‐
er knife, which Scott identified as the knife that Caffey used 
to stab Joshua. On the kitchen counter were two counterfeit 
birth  certificates  stating  that  Williams  gave  birth  to  a  baby, 
fathered  by  Caffey,  on  November  16,  1995.  The  certificates 
had  been  prepared  on  a  typewriter  belonging  to  a  woman 
named Vikki  Iacullo.  In Williams  and Caffey’s closet,  police 
found  a  bedsheet  and  pillowcase  that  matched  the  blood‐
stained  sheet  discovered  seven  blocks  from  Joshua’s  body. 
(The blood was Joshua’s.) On the backseat carpet in Williams 
and  Caffey’s  car,  police  found  Joshua’s  blood,  which  had 
been treated with cleaner.  
8                                                      No. 13‐3454 

    Iacullo and Dorothy Hale later directed police to a lake in 
Wheaton,  where  they  found  the  gun  used  to  shoot  Debra 
Evans.  Iacullo  invoked  her  Fifth Amendment  privilege  and 
refused to testify. She was later charged with obstruction of 
justice. 
    Several doctors testified about the forensic evidence. Ac‐
cording to them, the main cause of Debra Evans’s death was 
a  gunshot  wound  to  the  head.  She  also  had  multiple  stab 
wounds, including a thirteen‐inch jagged incision across her 
abdomen  consistent  with  poultry  shears.  Based  on  blood 
spatters around Debra’s body and the fact that her baby (Eli‐
jah)  survived,  Debra’s  obstetrician  opined  that  she  was  still 
alive  when  Elijah  was  cut  from  her  womb.  The  doctor 
opined  further  that  two  or  three  sets  of  hands  would  have 
been necessary to perform such a procedure.  
    Samantha  had  defensive  wounds  on  her  arms  and  inci‐
sions  on  her  neck,  which  were  also  consistent  with  poultry 
shears.  Joshua’s  neck  bore  ligature  marks  consistent  with 
strangulation  and  stab  wounds  consistent  with  a  butcher 
knife. Joshua’s right lung was aspirated, meaning he inhaled 
his own vomit, causing damage consistent with the ingestion 
of iodine. His wounds and the lack of defensive marks sug‐
gested that he may have been restrained. 
     3. Other Witnesses’ Testimony 
    Other witnesses provided additional details about the de‐
fendants’  activities  leading  up  to  and  on  the  night  of  the 
murders.  Dawn  Killeen  knew  Williams  and  Caffey  because 
she  was  their  neighbor,  and  because  her  husband  dealt 
drugs with Caffey and Ward. Killeen testified that she went 
to  Williams  and  Caffey’s  house  in  May  1995  to  borrow  a 
No. 13‐3454                                                          9

vacuum  cleaner.  Ward  stormed  in  “yelling  and  screaming 
that  Debbie  [Evans]  wasn’t  allowing  him  to  see  Jordan.” 
Ward “said he was tired of her shit and he wanted to … . kill 
the  bitch.”  He  punched  a  hole  in  the  wall.  Caffey  asked 
Ward whether he wanted a gun or a knife. Vikki Iacullo was 
also there. Killeen overheard them talking about a baby. 
   Williams’s  cousin  John  Pettaway  saw  Williams,  Caffey, 
and Ward together on the day of the murders. Pettaway and 
Ward  were  together  that  afternoon,  smoking  crack  cocaine 
and  driving  around  Wheaton.  They  twice  encountered 
Caffey and Williams, and on each occasion Ward got out of 
the  car  to  speak  with  them  for  15  minutes  or  so.  Ward  told 
Pettaway several times that he (Ward) needed to find Caffey.  
    Kassandra Turner, Williams’s friend, testified that Caffey 
called her on the evening of November 16 to tell her that he 
and Williams were going to have the baby. Williams had told 
Turner months earlier that she was pregnant. The following 
day, Caffey reported to Turner that Williams had given birth 
to a “real light skinned” baby boy. 
    Jacci Sullivan and Tennie Clay lived in Evans’s apartment 
complex.  Sullivan  testified  that  she  heard  a  shot  between 
8:30  and  9:30  p.m.  on  November  16.  Clay  said  she  heard 
voices outside around 9:15 p.m., looked out her window, and 
saw  four  people  talking  on  a  sidewalk.  She  believed  three 
were  African‐American  and  the  other  was  a  light‐skinned 
Hispanic. One of them was wearing a dark Starter jacket.  
    Joy Wilson, age 15, and her aunt Tiffany Wilson, age 16, 
were  babysitting  at  Tiffany’s  house  on  the  night  of  Novem‐
ber  16.  Tiffany  was  Ward’s  and  Williams’s  cousin.  Joy  and 
Tiffany testified that Ward entered the house that night car‐
10                                                     No. 13‐3454 

rying a plastic bag stuffed full of what looked like clothing. 
Joy said she noticed a hole in Ward’s pants and blood on his 
clothes.  Ward  went  to  the  bathroom  and  emerged  wearing 
different  clothes;  the  grocery  bag  appeared  fuller.  Joy  was 
frightened by the family dog and ran outside. There, she saw 
a gray car with three people inside: two men in the front and 
a  woman  in  the  back.  She  later  identified  two  of  them  as 
Caffey  and  Williams.  They  were  honking  and  calling  for 
Ward. Ward got in the car and they drove off. 
    Mohammid Siddiqui, a clerk at 7‐Eleven in Schaumburg, 
testified  that  Caffey  and  a  woman  matching  Williams’s  de‐
scription entered his store on November 17 between 1:30 and 
2:00  in  the  morning.  Caffey  bought  baby  wipes  and  candy. 
The store register recorded a sale at 1:49 a.m. for one item at 
$1.99, which is the cost of baby wipes, and one item at $0.99. 
    Williams  called  her  sister, Tina Martin,  around 3:30 a.m. 
on November 17 and told her the baby had arrived. Tina and 
her  mother  drove  to  Iacullo’s  house,  where  they  saw  Wil‐
liams,  Iacullo,  Caffey,  and  the  baby.  The  baby’s  complexion 
was  so  light  that  neither  Martin  nor  her  mother  believed  it 
really  was  Williams  and  Caffey’s.  Tina  and  her  mother  left 
after just a few minutes. 
      B. Caffey’s Defense 
   Caffey  maintained  (and  still  maintains)  his  innocence. 
The defense’s theory of the case was that Williams was pos‐
sessive and jealous, so she planned to trap Caffey by faking a 
pregnancy, stealing Elijah Evans, and then passing him off as 
their  child.  Williams  allegedly  conspired  with  Ward  and 
Iacullo to pull off her plan.  
No. 13‐3454                                                     11

    The  defense  introduced  evidence  of  Williams’s  jealousy. 
She had good reason to be jealous: Caffey began dating Wil‐
liams  in  1994  but  continued  to  have  sexual  relationships 
with  other  women,  including  his  former  girlfriend,  Katrina 
Montgomery,  with  whom  he  had  a  child.  Williams  did  not 
like  Caffey’s  relationship  with  Katrina,  and  the  two  women 
had physical and verbal altercations from 1994 through 1995. 
Williams also had a history of feigning pregnancies, accord‐
ing to Caffey and another witness. 
    In February 1995, Williams told Caffey she was pregnant. 
Caffey testified that he did not know about Williams’s tubal 
ligation or her inability to conceive any more children. Wil‐
liams  first  told  him  the  baby  was  due  in  August  but  then 
changed  the  date  to  mid‐October.  When  that  date  passed, 
Caffey stopped believing she was pregnant. 
   Caffey testified that he was at home in Schaumburg with 
Williams’s  children  on  the  night  of  the  murders.  Williams 
went  out  around  7:15  p.m.  on  November  16.  Shortly  after 
that,  Joyce  Hotz  came  over  and  bought  drugs  from  Caffey. 
Then Caffey watched New York Undercover with Williams’s 
daughter Christina from 8 until 9 p.m., when the girl went to 
bed. At 1:30 a.m., Williams still had not come home. Caffey 
grew worried and went to the nearby 7‐Eleven to use a pay 
phone.  He  called  Martin  and  asked  her  to  page  Williams. 
Caffey denied buying baby wipes at that time.  
   Caffey  admitted  calling  Turner  earlier  that  evening  but 
denied telling her that he and Williams were going to have a 
baby.  According  to  Caffey,  Turner  had  bought  drugs  from 
him the previous day, and he was calling to inform her that 
her  check  had  bounced.  Caffey  also  admitted  to  meeting 
12                                                       No. 13‐3454 

with  Ward  earlier  in  the  day,  but  only  to  sell  drugs—not  to 
plan any murders. 
   Caffey  testified  that  he  saw  Iacullo’s  car  pull  into  his 
driveway  around  2:30  a.m.  Caffey  went  outside  and  saw 
Williams  in  the  car  with  a  baby.  Back  inside  the  house, 
Iacullo  explained  that  Williams  had  gone  into  labor  at 
Iacullo’s  house.  They  went  to  a  hospital,  where  Williams 
gave  birth,  but  they  had  to  leave  because  Williams  did  not 
have  insurance.  Caffey  was  initially  skeptical  of  their  story 
but seeing the baby’s umbilical cord bleeding somehow con‐
vinced him it was true. They all went to Iacullo’s house to get 
Williams’s car. While there, Williams called Martin and gave 
her the news.  
    Caffey  testified  that  he  and  Williams  then  left  Iacullo’s 
house  and  returned  to  the  7‐Eleven  a  little  before  5  a.m.  It 
was  at  that  time,  according  to  Caffey,  that  he  bought  baby 
wipes. The store register recorded a purchase of an item for 
$1.99,  the  cost  of  baby  wipes,  at  4:49  a.m.  They  returned 
home,  and  Caffey  fell  asleep  next  to  the  baby.  He  stayed 
there  most  of  the  day.  That  night,  Caffey, Williams,  and  the 
baby  went  to  Iacullo’s  house,  where  Iacullo  gave  Caffey  a 
Grambling Starter jacket as a “Daddy’s Day present.” When 
Williams and Caffey returned home, they were arrested. 
   In  addition  to  presenting  Caffey’s  version  of  events,  the 
defense  attacked  the  credibility  of  the  State’s  witnesses  and 
drew  out  inconsistencies  in  their  testimony.  Patrice  Scott 
admitted  on  cross‐examination  that  she  did  not  contact  the 
police,  despite  Joshua’s  naming  of  the  four  burglars,  Wil‐
liams’s  administration  of  Joshua’s  “medicine,”  and  other 
suspicious  behavior.  Moreover,  Scott  did  not  tell  any  of  the 
investigating  officers  who  initially  interviewed  her  that 
No. 13‐3454                                                         13

Joshua  had  named  Caffey  as  one  of  the  burglars.  Scott  ex‐
plained  that  she  was  afraid  to  name  Caffey  because  he  had 
threatened to hurt her and her family. 
    Pruitt admitted that he was serving a prison sentence for 
a weapons  charge, was a  gang  member, and had prior con‐
victions. He conceded that he did not initially call the police. 
And  when  he  did  eventually  call  the  police,  he  did  not  tell 
them  about  the  names  Joshua  had  mentioned.  Nor  did  he 
report that information to the investigating officers who ini‐
tially  interviewed  him.  Pruitt  explained,  however,  that  he 
was not formally interviewed on those occasions.  
   The  defense  theorized  that  Pruitt  and  Scott  were  falsely 
implicating Caffey in the murders, perhaps to minimize their 
own  culpability.  Another  possible  reason  was  that  Scott 
feared Bo Wilson, who may have been the fourth burglar, the 
one Joshua called “Boo Boo.” Wilson may also have been the 
unidentified man who was in the laundry room at Williams 
and  Caffey’s  house.  Scott  denied  that  the  man  was  Wilson. 
But a detective testified that about a month‐and‐a‐half later, 
Scott told him Wilson was the man in the laundry room. 
    The defense elicited testimony to impeach other witness‐
es  too.  For  example,  Kassandra  Turner,  who  testified  that 
Caffey  called  her  on  November  16  to  say  that  he  and  Wil‐
liams  were  going  to  have  a  baby,  did  not  relay  that  infor‐
mation  to  police  until  more  than  two  months  after  the 
crimes.  Joy  Wilson  did  not  initially  tell  police  that  she  had 
seen  any  specific  people  in  the  gray  car  outside  Tiffany’s 
house. And Mohammid Siddiqui, the 7‐Eleven clerk, recalled 
seeing  Caffey  in  the  store  only  after  police  showed  him  a 
photograph.  
14                                                         No. 13‐3454 

   Finally,  the  defense  called  witnesses  whose  testimony 
tended  to  show  that  Iacullo  supplied  the  gun  for  the  mur‐
ders and disposed of it afterward by throwing it in a pond. 
She  burned  several  documents  in  one  witness’s  kitchen  but 
saved  a  birth  certificate  with  Caffey’s  name  on  it.  The  wit‐
nesses also implicated Dorothy Hale in these acts.  
    After  deliberating,  the  jury  found  Caffey  guilty  of  the 
first‐degree murder of Evans, Samantha, and Joshua, as well 
as the aggravated kidnapping of Joshua.  
      C. Post‐Conviction Procedural History 
    In  February  2000,  Caffey  appealed  his  conviction  and 
sentence to the Illinois Supreme Court. He raised numerous 
arguments, including that: (1) the trial court improperly ex‐
cluded  hearsay  statements  made  by  Ward,  Williams,  and 
Iacullo, and thereby deprived Caffey of the ability to mount 
an effective defense; (2) his trial counsel was constitutionally 
ineffective for failing to introduce statements by Iacullo and 
Hale that the trial court had ruled admissible; and (3) the tri‐
al  court  improperly  admitted  Joshua’s  hearsay  statements 
naming Caffey as one of the assailants. The Illinois Supreme 
Court affirmed the trial court’s judgment in a detailed opin‐
ion.  People  v.  Caffey,  792  N.E.2d  1163  (Ill.  2001)  (“Caffey I”). 
The  U.S.  Supreme  Court  denied  Caffey’s  petition  for  a  writ 
of certiorari. Caffey v. Illinois, 536 U.S. 944 (2002). 
    In  April  2000,  while  his  direct  appeal  was  pending, 
Caffey filed a petition for post‐conviction relief in the Circuit 
Court  of  DuPage  County.  Because  Caffey  was  under  a  sen‐
tence of death, the court appointed counsel to represent him 
in  the  post‐conviction  proceedings.  The  case  was  then  re‐
peatedly  continued.  Meanwhile,  Caffey  served  subpoenas, 
No. 13‐3454                                                          15

deposed Pruitt, and gathered other evidence. In 2004, Caffey 
amended  his  post‐conviction  petition.  He  alleged,  among 
other  things,  that  the  State  violated  its  obligations  under 
Brady  v.  Maryland,  373  U.S.  83  (1963),  by  failing  to  disclose 
that:  (1)  Pruitt  received  special  benefits  because  he  knew 
about  drug  sales  to  one  of  the  prosecuting  attorneys, Assis‐
tant State’s Attorney (“ASA”) Jeffrey Kendall; (2) ASA Thom‐
as Epach interceded to prevent Cook County from prosecut‐
ing  Scott  for  Joshua’s  murder;  and  (3)  Cara  Walker  told  po‐
lice  that  Iacullo  sold  drugs  to  Kendall  and  said  that  she 
would reveal this information if charged for the Evans mur‐
ders.  The  trial  court  dismissed  Caffey’s  petition  for  post‐
conviction relief. The Illinois Appellate Court affirmed, Peo‐
ple  v.  Caffey,  No.  2–05–0787,  slip  op.  (Ill.  App.  Ct.  Apr.  7, 
2008)  (“Caffey  II”),  and  the  Illinois  Supreme  Court  denied 
Caffey’s  petition  for  leave  to  appeal,  People  v.  Caffey,  897 
N.E.2d 256 (Ill. 2008). 
    In  September  2009,  Caffey  filed  a  petition  for  a  writ  of 
habeas  corpus  in  the  Northern  District  of  Illinois.  He  re‐
newed the arguments enumerated above from his direct ap‐
peal  and  his  post‐conviction  petition  in  Illinois.  The  district 
court granted an evidentiary hearing to further develop the 
factual  basis  for  Caffey’s  Brady  claims  relating  to  Scott  and 
Iacullo.  Caffey  v.  Atchison,  No.  09  C  5458,  2012  WL  5230298 
(N.D.  Ill.  Feb.  3,  2012)  (“Caffey  III”). After  discovery,  Caffey 
dropped  the  Brady  claim  concerning  Scott,  leaving  only  the 
claims concerning Pruitt and Iacullo. 
   On October 7, 2013, the district court denied Caffey’s ha‐
beas  petition  on  the  merits.  Caffey  v.  Harrington,  No.  09  C 
5458,  2013  WL  5529760  (N.D.  Ill.  Oct.  7,  2013)  (“Caffey  IV”). 
The court acknowledged, however, that its ruling was “fairly 
16                                                         No. 13‐3454 

debatable,”  so  it  granted  a  certificate  of  appealability.  Id.  at 
*34.  
    This appeal followed. Caffey renews all of his arguments 
below,  except  for  the  portion  of  his  ineffective‐assistance 
claim concerning Dorothy Hale and his challenge to the ad‐
mission of Joshua Evans’s hearsay statements. 
                             II. ANALYSIS 
    We  review  de  novo  a  district  court’s  denial  of  a  habeas 
corpus  petition.  Smith  v.  McKee,  598  F.3d  374,  381  (7th  Cir. 
2010). A state prisoner is entitled to seek habeas relief on the 
ground that he is being held in violation of federal law or the 
U.S. Constitution. 28 U.S.C. § 2254(a). But if a state court has 
already adjudicated the petitioner’s claim on the merits, the 
Antiterrorism  and  Effective  Death  Penalty  Act  (“AEDPA”) 
precludes habeas relief unless the state court’s decision “was 
contrary  to,  or  involved  an  unreasonable  application  of, 
clearly  established  Federal  law,  as  determined  by  the  Su‐
preme Court of the United States” or “was based on an un‐
reasonable determination of the facts in light of the evidence 
presented in the State court proceeding.” 28 U.S.C. § 2254(d). 
    “Clearly  established  Federal  law”  refers  to  the  holdings 
of the Supreme Court that existed at the time of the relevant 
state court adjudication on the merits. Greene v. Fisher, 132 S. 
Ct. 38, 44 (2011); Williams v. Taylor, 529 U.S. 362, 412 (2000). A 
decision is “contrary to” federal law if the state court applied 
an  incorrect  rule—i.e.,  one  that  “contradicts  the  governing 
law” established by the Supreme Court—or reached an out‐
come  different  from  the  Supreme  Court’s  conclusion  in  a 
case  with  “materially  indistinguishable”  facts.  Williams,  529 
U.S.  at  405–06.  A  state  court  unreasonably  applies  federal 
No. 13‐3454                                                           17

law when it “identifies the appropriate standard but applies 
it  to  the  facts  in  a  manner  with  which  a  reasonable  court 
would disagree.” Etherly v. Davis, 619 F.3d 654, 660 (7th Cir. 
2010)  (citing  Williams,  529  U.S.  at  413,  and  Williams  v.  Thur‐
mer, 561 F.3d 740, 742–43 (7th Cir. 2009) (per curiam)). Mere 
error is not enough to overcome AEDPA deference; instead, 
the  state  court’s  decision  must  be  objectively  unreasonable, 
Etherly, 619 F.3d at 660, meaning it is “beyond any possibility 
for  fairminded  disagreement,”  Mosley  v.  Atchison,  689  F.3d 
838, 844 (2012) (quoting Harrington v. Richter, 562 U.S. 86, 103 
(2011)). 
     Where  a  state  court’s  decision  is  “contrary  to”  federal 
law, or where no state court adjudicated the particular claim 
on  the  merits  in  the  first  place,  AEDPA  deference  does  not 
apply.  See  Ruhl  v.  Hardy,  743  F.3d  1083,  1091  (7th  Cir.  2014); 
Mosley, 689 F.3d at 844. In that event, we review the petition‐
er’s claim under the pre‐AEDPA standard of 28 U.S.C. § 2243 
and dispose of the matter “as law and justice require,” which 
is  essentially  de  novo  review.  Eichwedel  v.  Chandler,  696  F.3d 
660,  671  (7th  Cir.  2012)  (citing  Morales  v.  Johnson,  659  F.3d 
588, 599 (7th Cir. 2011)). 
   With  those  principles  in  mind,  we  turn  to  the  issues  on 
appeal.  
    A. Exclusion of Hearsay Statements  
   Caffey contends, first, that the trial court improperly ex‐
cluded several hearsay statements by Iacullo, Ward, and Wil‐
liams. According to Caffey, the Constitution guaranteed him 
the right to present those statements to the jury. We disagree. 
     
     
18                                                        No. 13‐3454 

      1. The Right to Present a Defense  
    A  criminal  defendant  has  a  constitutional  right,  ground‐
ed in the Sixth and Fourteenth Amendments, to “a meaning‐
ful opportunity to present a complete defense.” Crane v. Ken‐
tucky, 476 U.S. 683, 690 (1986) (internal quotation marks and 
citation omitted). That includes the right to present relevant 
evidence. United States v. Scheffer, 523 U.S. 303, 308 (1998). Of 
course,  that  right  is  not  unfettered  but  is  instead  subject  to 
the states’ “broad latitude … to establish rules excluding ev‐
idence from criminal trials.” Id. In some instances, however, 
strict application of a state evidentiary rule must yield to the 
defendant’s constitutional rights. 
    The  leading  example  is  Chambers  v.  Mississippi,  410  U.S. 
284  (1973),  where  the  Supreme  Court  vindicated  a  defend‐
ant’s  right  to  present  reliable,  critical  evidence  that  would 
otherwise have been excluded by a state hearsay rule. Leon 
Chambers  was  convicted  of  murdering  a  police  officer  dur‐
ing a melee in a local bar. One witness testified that he saw 
Chambers shoot the officer. 410 U.S. at 286. But another man 
named  McDonald  had  confessed  to  the  murder  on  several 
occasions,  including  in  a  sworn  statement  to  Chambers’s 
counsel.  McDonald  was  arrested  but  later  repudiated  his 
confession. Id. at 287–88. 
    Chambers  called  McDonald  as  a  witness  at  trial.  The 
court admitted McDonald’s written confession into evidence, 
but  McDonald  again  repudiated  it.  The  court  prevented 
Chambers from cross‐examining McDonald and challenging 
his  repudiation  based  on  the  common‐law  “voucher  rule” 
that  a  party  may  not  impeach  his  own  witness.  Id.  at  295. 
Chambers  then  sought  to  introduce  the  testimony  of  three 
witnesses  to  whom  McDonald  had  admitted  he  was  the 
No. 13‐3454                                                       19

shooter. The trial court excluded their testimony as hearsay. 
Id. at 298. 
    On  direct  appeal,  the  Supreme  Court  reversed.  It  held 
that the prohibition on cross‐examination of McDonald plus 
the exclusion of his hearsay confessions violated Chambers’s 
constitutional right to present a defense. Id. at 302. The con‐
fessions,  although  hearsay,  bore  “considerable  assurance  of 
their reliability.” Id. at 300. Specifically, the statements were: 
(1) made spontaneously to a close acquaintance shortly after 
the  shooting;  (2) corroborated  by  other  evidence,  including 
McDonald’s  written  confession  and  the  testimony  of  an 
eyewitness;  and  (3) “self‐incriminatory  and  unquestionably 
against  interest,”  which  made  the  statements  more  reliable 
and  brought  them  “well  within  the  basic  rationale  of  the 
[hearsay]  exception  for  declarations  against  interest.”  Id.  at 
300–02.  Moreover,  (4)  McDonald  was  present  in  the  court‐
room and under oath, so he could have been cross‐examined 
by  the  prosecution.  Id.  at  301.  The  Court  emphasized  that 
this  final  factor  “significantly  distinguish[ed]”  Chambers 
from cases where the declarant was unavailable at trial. Id. 
     The  Court  also  found  that  the  excluded  testimony  was 
“critical to Chambers’ defense.” Id. at 302. The proof at trial 
excluded the possibility that there was more than one shoot‐
er,  so  McDonald’s  incriminating  confession  also  tended  to 
exculpate  Chambers.  Id.  at  297.  In  these  circumstances,  the 
Court held, “the hearsay rule may not be applied mechanis‐
tically to defeat the ends of justice.” Id. at 302.  
    Chambers is one case in a line of Supreme Court decisions 
considering  constitutional  challenges  to  state  evidentiary 
rules. Sometimes the rule has had to yield. See, e.g., Washing‐
ton v. Texas, 388 U.S. 14, 22 (1967) (rejecting rule that accom‐
20                                                       No. 13‐3454 

plices may testify for prosecution but not for defense); Green 
v. Georgia, 442 U.S. 95, 97 (1979) (per curiam) (rejecting exclu‐
sion  of  hearsay  confession);  see  also  Kubsch  v.  Neal,  No.  14‐
1898,  2015 WL 4747942, *10 (7th Cir. Aug.  12,  2015)  (collect‐
ing cases). But those instances are “rare[].” Nevada v. Jackson, 
133 S.Ct. 1990, 1992 (2013) (per curiam). 
   The general standard is that rules of evidence restricting 
the  ability  to  present  a  defense  cannot  be  “arbitrary”  or 
“disproportionate  to  the  purposes  they  are  designed  to 
serve.”  Scheffer,  523  U.S.  at  308.  The  exclusion  of  hearsay 
transgresses  that  standard  only  where  the  excluded  state‐
ments:  (1) bear  “considerable  assurance  of  their  reliability,” 
sufficient  to  compensate  for  not  being  subject  to  cross‐
examination or given under oath; and (2) are “critical” to the 
defense. Chambers, 410 U.S. at 299–300, 302.  
     The Chambers Court identified four factors to help assess 
reliability, although that list is not exhaustive. Sharlow v. Isra‐
el,  767  F.2d  373,  377  (7th  Cir.  1985).  We  already  discussed 
those  four  factors  above.  The  Court  also  clarified  what  it 
means  by  “critical”  evidence  in  United  States  v.  Valenzuela‐
Bernal: evidence is critical if it is “favorable and material,” in 
the  sense  that  “there  is  a  reasonable  likelihood  that  the  tes‐
timony could have affected the judgment of the trier of fact.” 
458 U.S. 858, 872–74 (1982); see also Scheffer, 523 U.S. at 1264 
(stating  that  exclusion  of  evidence  is  unconstitutional  “only 
where  is  has  infringed  upon  a  weighty  interest  of  the  ac‐
cused”);  Green,  442  U.S.  at  97  (finding  constitutional  viola‐
tion where excluded hearsay was “highly relevant to a criti‐
cal  issue”);  Washington,  388  U.S.  at  16  (finding  violation 
where  evidentiary  rule  excluded  testimony  that  was  “rele‐
vant,”  “material,”  and  “vital”  to  defense);  Sharlow,  767  F.2d 
No. 13‐3454                                                          21

at  377–78  (recognizing  that  Valenzuela‐Bernal  standard  de‐
fines  “critical”  for  purposes  of  Chambers  analysis).  The 
Chambers “critical” standard is thus the same as the material‐
ity  requirement  employed  in  the  Brady  line  of  cases,  as  we 
recognized  in  Harris  v.  Thompson,  698  F.3d  609,  627–28  (7th 
Cir. 2012).  
    Deciding  whether  excluded  hearsay  is  sufficiently  relia‐
ble  and  material  to  trigger  a  Chambers  violation  in  a  given 
case  is  a  fact‐intensive  inquiry.  Montana  v.  Egelhoff,  518  U.S. 
37,  52  (1996)  (reading  Chambers  as  “an  exercise  in  highly 
case‐specific  error  correction”).  It  requires  balancing  the 
state’s  legitimate  interests  against  the  hearsay  statement’s 
trustworthiness  and  importance  to  the  defendant  See  Shar‐
low, 767 F.2d at 377 (citing Chambers, 410 U.S. at 302).  
    2. Iacullo’s Statements to the Police 
    After the police arrested Williams and Caffey, they ques‐
tioned  Vikki  Iacullo  on  November  18,  1995,  and  several 
times  thereafter.  Iacullo  gave  the  following  account  to  the 
police:  Williams  arrived  at  Iacullo’s  house  early  on  Novem‐
ber 17 with a baby. The baby’s umbilical cord was bleeding, 
so  Iacullo  supplied  gauze  and  tape.  Williams  had  a  cut  on 
her  hand  and  blood  on  her  shirt.  Iacullo  drove  Williams 
home and, once there, presented the baby to Caffey, saying, 
“Surprise,  Baby  Fedell  Jr.”  Williams  gave  Iacullo  Edwards’s 
Grambling Tigers Starter jacket and told her to present it to 
Caffey as a “new daddy present,” which Iacullo did. Also, at 
Williams’s  behest,  Iacullo  prepared  a  false  birth  certificate 
and  gave  it  to  Williams  outside  of  Caffey’s  presence.  See 
Caffey I, 792 N.E.2d at 1192.  
22                                                         No. 13‐3454 

   The  State  charged  Iacullo  with  obstruction  of  justice  for 
her  role  in  these  crimes.  She  invoked  the  Fifth Amendment 
and  refused  to  testify  on  Caffey’s  behalf.  Defense  counsel 
then sought to introduce Iacullo’s out‐of‐court statements to 
the police, but the trial court excluded them as inadmissible 
hearsay under Illinois law. 
    On  direct  appeal,  the  Illinois  Supreme  Court  affirmed 
their  exclusion.  Id.  at  1198.  The  court  acknowledged  that 
state  hearsay  rules  must  sometimes  yield  to  a  defendant’s 
constitutional right to present a defense under Chambers. But 
the court found that Iacullo’s hearsay statements lacked suf‐
ficient  indicia  of  reliability:  three  of  the  four  reliability  fac‐
tors  identified  in  Chambers  were  missing.  Id.  at  1192–95.  In 
particular, the court found that Iacullo’s statements were not 
self‐incriminating  because  “[t]here  is  no  crime  in:  allowing 
into one’s home a friend who claims to have just given birth; 
helping  to  bandage a  baby; driving that friend to  her  home 
and  presenting  the  baby  to  the  alleged  father;  or  giving 
someone  a  jacket.”  Id.  at  1194.  The  court  did  find  the  state‐
ment  regarding  the  false  birth  certificate  to  be  “somewhat 
self‐incriminating” but insufficient to satisfy Chambers. Id. 
     The district court below disagreed. It concluded that the 
Illinois  Supreme  Court  unreasonably  applied  Chambers  and 
Williamson v. United States, 512 U.S. 594 (1994), which teaches 
that “whether a statement is self‐inculpatory or not can only 
be determined by viewing it in context.” Caffey IV, 2013 WL 
5529760,  at  *17–18.  The  district  court  therefore  assessed  the 
issue  de  novo  and  concluded  that  Iacullo’s  statements  “bore 
considerable assurances of trustworthiness when assessed in 
the  way  that  Williamson  requires.”  Id.  Nevertheless,  the  dis‐
trict  court  found  the  statements  immaterial  because  there 
No. 13‐3454                                                           23

was  no  reasonable  likelihood  that  they  could  have  affected 
the  jury’s  verdict.  Id.  at  *18–19.  Therefore,  the  district  court 
ultimately found no Chambers violation. Id. at *19. 
    a) Reliability 
    Unlike  the  district  court,  we  think  the  Illinois  Supreme 
Court  reasonably  applied  Chambers  in  finding  the  excluded 
statements unreliable, although it is close question. We con‐
sider the four Chambers factors in turn. The first was missing: 
these  were  not  spontaneous  statements  to  a  close  acquaint‐
ance,  but  rather  answers  given  during  interrogation  by  the 
police.  
     The second factor, corroboration, was present. Caffey tes‐
tified  that  he  first  encountered  the  baby  when  Iacullo  pre‐
sented  it  to  him  at  2:30  a.m.,  and  that  Iacullo  gave  him  the 
Starter jacket as a gift. This is some corroboration of Iacullo’s 
statements  but  not  much.  Compare  Chambers,  where  there 
was a sworn confession, eyewitness testimony, and other ev‐
idence to corroborate McDonald’s three hearsay confessions. 
410  U.S.  at  300.  See  also  Kubsch,  2015  WL  4747942,  at  *13 
(holding that exclusion of hearsay was constitutional where, 
among  other  reasons,  there  was  only  “minimal  corrobora‐
tion” for excluded statement). 
    The third factor—whether Iacullo’s statements were self‐
incriminating—is disputed. We agree with the district court 
that Iacullo’s statements were at least somewhat against her 
penal  interest.  There  was  evidence  linking  Iacullo  to  the 
murders—e.g., showing that she provided and then disposed 
of the gun used to kill Debra Evans. The police had already 
arrested  Williams  and  Caffey,  and  by  the  time  they  were 
questioning  Iacullo,  it  was  apparent  they  suspected  she  too 
24                                                         No. 13‐3454 

was  involved.  Viewed  in  this  context,  Iacullo’s  statements 
that she presented the baby to Caffey and gave him the jack‐
et tend somewhat to implicate her, at least in the kidnapping 
of Elijah Evans, if not in the larger conspiracy.  
    On  the  other  hand,  the  statements  did  not  implicate 
Iacullo in the murders themselves; in that way, they are con‐
siderably less self‐incriminating than the confessions at issue 
in Chambers. See 410 U.S. at 300–01. Moreover, Iacullo was in 
custody when she made the statements and likely knew she 
was a suspect. She may therefore have had a motive to falsi‐
fy or embellish her testimony to curry favor or gain leverage 
with the police. Her statements could also be interpreted as a 
form  of  damage‐control,  a  way  of  downplaying  her  actual 
role  in  the  crimes,  which  may  have  been  greater,  by  admit‐
ting  to  a  lesser  role.  Caffey  argues  that  if  Iacullo  had  really 
wanted  to  gain  leverage  she  would  have  implicated  him  in 
the  crimes  to  take  the  heat  off  herself.  Not  necessarily.  Per‐
haps,  for  example,  Iacullo  did  not  want  to  turn  Caffey 
against  her  for  fear  that  he  would  reveal  information  about 
her  involvement.  The  fact  that  she  did  not  implicate  him 
does not bolster the veracity of Iacullo’s statements. 
    Turning to the fourth factor, it is undisputed that Iacullo, 
having  invoked  the  Fifth  Amendment,  was  unavailable  for 
cross‐examination at Caffey’s trial. “The availability of cross‐
examination  was  …  central  to  Chambers.”  Kubsch,  2015  WL 
4747942,  at  *14.  But  here,  that  “powerful  assurance  of  relia‐
bility,” id., was missing.  
    In  these  circumstances,  we  think  it  is  a  close  question 
whether  Iacullo’s  hearsay  statements  were  sufficiently relia‐
ble to trigger a Chambers violation. But for that very reason, 
No. 13‐3454                                                                    25

we cannot say that the state court’s conclusion on this point 
was objectively unreasonable.  
      b) Materiality 
     Additionally,  we  agree  with  the  district  court  that 
Iacullo’s statements were not sufficiently material to Caffey’s 
defense to trigger a Chambers violation. Because the state su‐
preme court rested its holding on its finding of unreliability, 
it  did  not  consider  the  statements’  materiality.  We  therefore 
review that issue de novo. 
    As  a  threshold  matter,  Caffey  contends  that  he  does  not 
have to show that Iacullo’s statements were material, but only 
that  their  exclusion  had  a  “substantial  and  injurious  effect” 
on the jury’s verdict. Federal courts generally employ the lat‐
ter  standard,  taken  from  Brecht  v.  Abrahamson,  507  U.S.  619 
(1993), to  determine  whether  a constitutional error is harm‐
less or prejudicial in habeas corpus cases under § 2254. Fry v. 
Pliler,  551  U.S.  112,  121–221  (2007).  The  materiality  require‐
ment  of  Chambers,  however,  is  not  the  same  as  harmless‐
error  analysis.  Caffey’s  argument  wrongly  substitutes  the 
latter  for  the  former.  Chambers  materiality  sets  a  higher  bar 
than  Brecht:  Caffey  must  show  a  reasonable  likelihood  that 
the excluded evidence could have affected the verdict. Valen‐
zuela‐Bernal, 458 U.S. at 874.1 


                                                 
1 That is why “Chambers error is by nature prejudicial.” Fry, 551 U.S. at 

124  (Stevens,  J.,  concurring  in  part  and  dissenting  in  part).  An  eviden‐
tiary  ruling  that  unconstitutionally  excludes  critical  evidence  under 
Chambers  is  necessarily  harmful  under  Brecht.  Cf.  Kyles  v.  Whitley,  514 
U.S. 419, 435–36 (1995) (making the same observation about Bagley error). 
26                                                        No. 13‐3454 

    Caffey  contends  that  Iacullo’s  statements  constituted  the 
only  corroboration  for  his  version  events.  It  is  true  that  her 
statements,  if  accepted  by  the  jury,  would  have  supported 
his  explanation  of  why  he  was  wearing  the  blood‐stained 
Starter jacket taken from the Evans apartment on the night of 
the  murders—which  was  one  important  piece  of  physical 
evidence  against  him.  Iacullo’s  statements  also  would  have 
corroborated  Caffey’s  story  that  Williams  and  Iacullo  pre‐
sented  the  baby  to  him  at  2:30  a.m.,  which  would  tend  to 
support Caffey’s claim that he did not know about the baby 
before then.  
    Iacullo’s  statements  would  not,  however,  have  corrobo‐
rated  the  rest  of  Caffey’s  story.  Nor,  crucially,  would  they 
have  undermined  the  other  powerful  evidence  against  him, 
including: 
       Patrice  Scott  and  Dwight  Pruitt’s  testimony  that 
        Joshua identified Caffey as one of the burglars who 
        cut his mother and sister; 
       Scott’s  eyewitness  testimony  that  Caffey  strangled 
        and  stabbed  Joshua,  then  took  him  to  the  alley  in 
        Maywood where his body was eventually found; 
       The testimony of the 7‐Eleven clerk that Caffey and 
        Williams  entered  his  store  around  1:30  a.m.  and 
        bought  baby  wipes—an  hour  before  Caffey  claims 
        he even knew about the baby’s arrival; 
       Dawn  Killeen’s  testimony  that  months  before  the 
        murders  she  heard  Caffey  (perhaps  in  jest)  ask 
        Ward  whether  he  wanted  a  gun  or  a  knife  to  kill 
        Debra  Evans,  and  then  overhead  Caffey,  Williams, 
        Ward, and Iacullo talking about a baby; 
No. 13‐3454                                                         27

    John Pettaway’s testimony that he saw Caffey with 
     Williams and Ward on the day of the murders, and 
     that Ward said he needed to find Caffey; 
    Kassandra  Turner’s  testimony  that  Caffey  called 
     her  on  the  evening  of  the  murders  to  say  that  the 
     baby was on its way; 
    Tennie Clay’s sighting of a light‐skinned individual 
     matching Caffey’s complexion with three other Af‐
     rican‐Americans, one of whom had a Starter jacket, 
     on  the  sidewalk  outside  the  Evans  apartment  on 
     the night of the murders;  
    Joy  Wilson’s  testimony  that  she  saw  Caffey  in  the 
     gray  car  with  Williams  and  Ward,  who  had  blood 
     on his clothes, on the night of the murders; and 
    The  implausibility  of  certain  parts  of  Caffey’s  tes‐
     timony—for  example,  his  claim  that  he  did  not 
     know about Williams’s tubal ligation despite dating 
     her  for  roughly  a  year,  and  his  claim  that  he  be‐
     lieved Elijah was his child despite his initial skepti‐
     cism  and  even  though  others  who  saw  the  baby 
     thought he was too light‐skinned to belong to Wil‐
     liams and Caffey. 
    Caffey points to weaknesses in the State’s case—e.g., prior 
inconsistent  statements  by  witnesses,  possible  biases,  and 
motives they may have had to lie. In particular, neither Scott 
nor  Pruitt  told  the  officers  who  originally  questioned  them 
that  Joshua  had  identified  Caffey  as  one  of  the  assailants. 
The  problem  with  Caffey’s  argument  is  that  the  jury  heard 
all of this impeachment evidence yet still found Caffey guilty 
beyond  a  reasonable  doubt.  Caffey  does  not  claim  that  the 
28                                                          No. 13‐3454 

evidence  was  insufficient  to  sustain  his  conviction.  Moreo‐
ver, he has given us no reason to think that the admission of 
Iacullo’s  excluded  hearsay  statements  would  have  changed 
the jury’s evaluation of the evidence or the witnesses, or that 
it  might  have  tipped  the  balance  in  Caffey’s  favor.  In  short, 
there  is  no  reasonable  probability  that  the  excluded  state‐
ments would have altered the outcome of Caffey’s trial—we 
are confident he still would have been convicted. 
    The fact that the prosecution in its closing argument em‐
phasized the lack of corroboration for Caffey’s story does not 
change our analysis. The State also argued that the evidence 
of Caffey’s guilt  was overwhelming. As we read  the  record, 
the jury did not merely opt for the State’s theory of the case 
because Caffey’s theory lacked corroboration. No; the prose‐
cution  prevailed  because  it  presented  strong,  positive  proof 
of Caffey’s participation in the crimes.2 
    In  sum,  the  Illinois  Supreme  Court  did  not  “mechanisti‐
cally”  apply  its  hearsay  rule  to  exclude  Iacullo’s  statements 
to  the  police.  Chambers,  410  U.S.  at  302.  Those  statements 
bore insufficient indicia of reliability and lacked the exculpa‐
tory significance necessary to support a constitutional claim 
under Chambers. We therefore affirm the denial of habeas re‐
lief  on  this  claim.  We  now  turn  to  Caffey’s  other  Chambers 
arguments, which we can dispose of more quickly. 
       
       
                                                 
2 Nor are we troubled by the isolated reference in the State’s closing ar‐

gument to Iacullo’s race (white), for the reasons given by the Illinois Su‐
preme Court. See Caffey I, 792 N.E.2d at 1197.  
No. 13‐3454                                                        29

   3. Ward’s and Williams’s Statements  
    The  trial  court  excluded  (1)  John  Pettaway’s  testimony 
that on the afternoon of the murders Ward said he needed to 
find Caffey to buy drugs from him; and (2) the testimony of 
Williams’s  friend  Kimberly  Young  that  Williams  said  she 
would fake a pregnancy to keep a man. Caffey contends the 
first statement supports his claim that he and Ward met only 
to sell  drugs,  not  to  plan murders.  Caffey contends  the  sec‐
ond  statement  corroborates  his  testimony  that  Williams 
duped him into believing she was pregnant. 
    The  Illinois  Supreme  Court  affirmed  the  exclusion  of 
both statements. Caffey I, 792 N.E.2d at 1188–92. It held that 
no state law hearsay exception applied, and it found further 
that  any  error  was  harmless  because  the  statements  were 
merely cumulative of other evidence. Although the court an‐
alyzed  the  issues  under  state  law  rather  than  Chambers,  its 
harmless‐error  analysis  was  essentially  the  same  as  the 
Chambers  materiality  inquiry.  So  the  state  supreme  court’s 
conclusion  still  deserves  AEDPA  deference.  See  Gilbert  v. 
Merchant,  488  F.3d  780,  793  n.2  (7th  Cir.  2007)  (noting  that 
state court need not cite federal cases so long as its analysis 
is consistent with Supreme Court precedent). 
   The  district  court  thought  the  state  court’s  ruling  was  a 
reasonable  application  of  federal  law.  We  do  too.  The  jury 
heard  testimony  from  Pettaway  that  he  and  Ward  smoked 
crack  together  and  that  Ward  bought  drugs  from  Caffey. 
Caffey also testified that he sold drugs to Ward. Thus, there 
was already ample evidence from which the jury could draw 
the  inference  that  Caffey’s  meetings  with  Ward  concerned 
drugs.  Ward’s  excluded  hearsay  statements  would  not  have 
added  anything  material  to  that  evidence.  Nor  would  the 
30                                                       No. 13‐3454 

fact  that  Ward  and  Caffey’s  meetings  concerned  drugs  ex‐
clude  the  possibility  that  they  also  concerned  the  Evans 
murders. 
    As  for  Williams’s  excluded  statement,  Caffey  presented 
evidence at trial of Williams’s jealousy, and Caffey and other 
witnesses testified that she had faked pregnancies before. So 
the  jury  was  already  aware  of  the  possibility  that  Williams 
would use a sham pregnancy to trap Caffey. The jury simply 
did  not  believe  that  story  in  light  of  all  the  evidence.  Wil‐
liams’s  hearsay  statement  would  have  added  nothing  mate‐
rial to the defense’s argument. There is no reasonable proba‐
bility  that  Williams’s  excluded  statement  would  have 
changed the verdict.  
    For  these  reasons,  we  find  no  Chambers  violation  in  the 
trial  court’s  exclusion  of  Ward’s  and  Williams’s  hearsay 
statements. 
      B. Ineffective Assistance of Counsel 
    Before trial Caffey’s counsel sought admission, under ex‐
ceptions  to  the  hearsay  rule,  of  several  out‐of‐court  state‐
ments that Iacullo made to friends. Ryan Berger would have 
testified  that  a  few  hours  before  Debra  Evans’s  murder, 
Iacullo  asked  him  how  to  clean  fingerprints  off  a  gun;  and 
between  midnight  and  4  a.m.  the  next  day,  she  asked  him 
how to clean powder burns off her hand.  
   Patricia Mitchell stated that Iacullo said she found a gun 
under  the  front  seat  of  her  car  and  was  concerned  her  fin‐
gerprints might be on it.  
   Dorothy Hale stated that Iacullo told her to get cleaner to 
wipe fingerprints off a gun, bullets, and a magazine. 
No. 13‐3454                                                          31

    David  Drenk  stated  that  in  the  early  fall  of  1995,  Iacullo 
asked  to  borrow  a  gun.  A  week  before  the  murders,  she 
asked  him  whether  he  could  obtain  a  false  birth  certificate; 
he said no. On the day of the murders, November 16, 1995, 
he  saw  Williams  at  Iacullo’s  apartment.  On  November  17, 
Iacullo  asked  Drenk  for  help  getting  a  birth  certificate;  the 
next day she told him how she would go about falsifying a 
birth certificate herself. A few days later, Iacullo told Drenk 
she was going to throw the gun into the Fox River.  
    The trial court ruled that these statements were admissi‐
ble,  but  defense  counsel  did  not  present  them  to  the  jury. 
Caffey argues that this was an error and that it deprived him 
of  his  constitutional  right  to  effective  assistance  of  counsel. 
We assess ineffective‐assistance claims by asking (1) whether 
counsel’s  performance  fell  below  an  objectively  reasonable 
standard;  and  (2) whether  there  is  a  reasonable  probability 
that, but for counsel’s deficient performance, the result of the 
proceeding would have been different. Strickland v. Washing‐
ton, 466 U.S. 668, 694 (1984). By “reasonable probability” we 
mean  “a  probability  sufficient  to  undermine  confidence  in 
the outcome.” Id.  
    The  Illinois  Supreme  Court  rejected  Caffey’s  claim  for 
failure to meet the second prong. Caffey I, 792 N.E.2d at 1198. 
The  district  court  below  agreed  with  that  conclusion.  Caffey 
IV, 2013 WL 5529760, at *20. We afford AEDPA deference to 
the state court’s ruling regarding Strickland prejudice, but not 
regarding  the  first  prong,  which  the  state  court  did  not  ad‐
dress. 
    We do not know why trial counsel decided (assuming it 
was a decision and not an oversight) not to present Iacullo’s 
statements to the jury. Neither side has identified a strategic 
32                                                       No. 13‐3454 

reason or given any other explanation. It seems a questiona‐
ble  move,  particularly  after  counsel  went  to  the  trouble  of 
obtaining  the  right  to  admit  the  statements  into  evidence. 
Counsel  might  have  used  Iacullo’s  statements,  for  instance, 
to  argue  that  she  was  present  in  the  apartment  during  the 
murders, which might have cast some doubt on the accuracy 
of  Joshua’s  statement  identifying  the  four  “burglars,”  be‐
cause  Iacullo  was  not  one  of  people  he  named.  But  even  if 
counsel’s  conduct  was  objectively  unreasonable  (which  we 
do not decide), we find no error in the state court’s holding 
that Caffey suffered no Strickland prejudice. 
    Iacullo’s statements tend to show her involvement in the 
crimes,  specifically  in  obtaining  and  disposing  of  the  gun 
and in  fabricating birth  certificates, though  evidence  to that 
effect  was  already  presented  at  trial.  Iacullo’s  statements 
could also be interpreted to show that she participated in the 
planning of the murders, or perhaps even that she fired the 
gun.  In  short,  the  statements  tend  to  inculpate  Iacullo.  But 
they do not tend to exculpate Caffey, which is what matters 
here.  This  is  not  a  case  like  Chambers,  where  the  evidence 
pointed  to  only  a  single  participant  in  the  shooting,  so  that 
hearsay  statements  tending  to  implicate  another  shooter 
necessarily also tended to exculpate the defendant. 410 U.S. 
at 297. The evidence here shows that several people partici‐
pated in the Evans murders, the planning, and the cover‐up. 
The fact that Iacullo may have been one of them does not ex‐
clude  Caffey  as  another  participant—and  there  was  ample 
evidence that he was. In these circumstances, the state court 
reasonably applied Strickland in finding no prejudice. There‐
fore, Caffey’s ineffective‐assistance claim fails. 
       
No. 13‐3454                                                        33

   C. Caffey’s Brady Claims 
    Caffey next argues that the State wrongfully withheld ev‐
idence  relating  to  Dwight  Pruitt  and  Vikki  Iacullo.  The  Su‐
preme  Court  held  in  Brady  v.  Maryland,  373  U.S.  83  (1963), 
that  due  process  requires  the  prosecution  to  disclose  evi‐
dence favorable to the defense. Kyles v. Whitley, 514 U.S. 419, 
432–33 (1995). Both exculpatory  and  impeachment evidence 
qualify  as  “favorable.”  Id.  at  433.  Suppression  of  such  evi‐
dence  violates  Brady,  however,  only  where  the  evidence  is 
material,  meaning  “there  is  a  reasonable  probability  that, 
had the evidence been disclosed to the defense, the result of 
the  proceeding  would  have  been  different.”  Id.  (quoting 
United States v. Bagley, 473 U.S. 667, 682 (1985)). A “reasona‐
ble  probability”  exists  where  suppression  of  the  evidence 
“undermines  confidence  in  the  outcome  of  the  trial.”  Id.  at 
434 (quoting Bagley, 473 U.S. at 678).  
   1. Benefits Received by Pruitt 
    In his petition for post‐conviction relief in Illinois, Caffey 
alleged that the State suppressed evidence of two benefits it 
had  given  to  Dwight  Pruitt:  favorable  treatment  in  the  Du‐
Page County Jail and non‐prosecution for his involvement in 
drug  sales  to  ASA  Kendall,  one  of  Caffey’s  prosecutors. 
Caffey  claims  he  could  have  used  this  evidence  at  trial  to 
impeach Pruitt’s credibility, establish his bias in favor of the 
prosecution, and show that he may have falsified or embel‐
lished his testimony in exchange for the benefits he received. 
    The state trial court allowed Caffey to develop his claim 
by taking Pruitt’s deposition. Pruitt testified, in relevant part, 
as  follows.  Years  before  Caffey’s  trial,  Pruitt  twice  drove  a 
man he knew as “Black” to a meeting point to sell cocaine to 
34                                                         No. 13‐3454 

a  buyer  who  Pruitt  later  learned  was  ASA  Kendall.  Pruitt 
saw  Black  and  Kendall  meet  but  did  not  witness  hand‐to‐
hand drug transactions. Pruitt later told one of the State’s at‐
torneys what he had seen, but the attorney told him “not to 
worry  about  it”  and  to  discuss  the  matter  no  more.  Pruitt 
was never prosecuted for his role in the drug transactions.  
    Pruitt  further  testified  that  at  the  time  of  Caffey’s  trial, 
Pruitt  was  incarcerated  on  a  gun  charge  in  the  DuPage 
County  Jail.  While  there,  he  believed  he  received  better 
treatment  than  the  other  prisoners.  He  was  allowed  to  take 
“off the deck” showers three or four times; he ate “restaurant 
food” while in the courthouse being interviewed or prepar‐
ing for trial; he was permitted to smoke and make telephone 
calls; and he was allowed a personal visit with Scott and his 
daughter  in  the  courthouse  with  an  attorney  for  the  State 
present.  When  Pruitt  was  involved  in  an  altercation  with  a 
correctional officer, he received no formal discipline, though 
he  was  placed  in  segregation.  One  of  the  State’s  attorneys 
told Pruitt that he was “getting the VIP treatment.”  
    Pruitt  insisted  that  his  testimony  at  Caffey’s  trial  was 
“strictly the truth.” He said no one in the prosecutor’s office 
ever asked him to lie or promised him anything in exchange 
for  his  testimony:  “They  never  asked  me  to  lie.  They  never 
told me to make up nothing … . I wasn’t paid or nothing.”  
   After  reviewing  the  evidence,  the  state  trial  court  dis‐
missed Caffey’s petition on the merits. The Illinois Appellate 
Court  affirmed,  concluding  that  the  undisclosed  evidence 
was immaterial under Brady. Caffey II, slip. op. at 41–52. Giv‐
ing  AEDPA  deference  to  that  conclusion,  the  district  court 
held  that  it  represented  a  reasonable  application  of  federal 
law. Caffey IV, 2013 WL 5529760, at *33–34. We agree.  
No. 13‐3454                                                             35

     To be sure, Pruitt’s testimony was important to the prose‐
cution’s case. He and Scott were the only witnesses who tes‐
tified to Joshua Evans’s identification of Caffey as one of the 
assailants  who  killed  Debra  and  Samantha.  But  for  several 
reasons, we do not think it reasonably probable that the un‐
disclosed evidence about the benefits Pruitt received would 
have affected the jury’s verdict.  
    In  the  first  place,  Pruitt  had  only  minimal  personal 
knowledge about the drug transactions involving Kendall—
he  never  saw  drugs  or  money  change  hands.  Similarly, 
Pruitt’s  benefits  in  jail  were  relatively  minor.  A  few  good 
showers, decent food when in court, smoking privileges, tel‐
ephone  calls,  one  family  visit,  and  reduced  discipline—we 
do  not  think  these  are  powerful  enough  incentives  to  have 
convinced  a  jury  that  Pruitt  falsified  his  testimony,  at  least 
not without evidence of some kind of quid pro quo.  
     There was no such evidence. On the contrary, Pruitt testi‐
fied that he had no deal or understanding  with prosecutors 
to  testify  in  a  particular  way  at  Caffey’s  trial.  Pruitt  said  he 
testified truthfully. To back up that claim, there was the tes‐
timony Pruitt gave during a pretrial hearing on the admissi‐
bility  of  Joshua  Evans’s  hearsay  statements.  That  hearing 
took place before Pruitt’s stint in DuPage County Jail and be‐
fore Pruitt realized that ASA Kendall was the man involved 
in  the  drug  transactions—that  is,  before  he  received  or  had 
reason to expect any benefits from the State. Yet, Pruitt’s pre‐
trial  testimony  was  consistent  with  his  later  testimony  at 
Caffey’s  trial.  Additionally,  Pruitt’s  testimony  was  corrobo‐
rated by Patrice Scott. 
   Considering  all  these  circumstances  together,  we  con‐
clude  that  the  state  court  reasonably  found  the  undisclosed 
36                                                               No. 13‐3454 

evidence  concerning  Pruitt  to  be  immaterial.  Therefore, 
Caffey’s Brady claim regarding Pruitt fails. 
      2. Iacullo’s Statements to Cara Walker 
     Finally, Caffey argues that the State violated Brady by not 
disclosing statements that Vikki Iacullo made to Cara Walk‐
er, the mother of Iacullo’s daughter’s friend. On the weekend 
of  November  18,  1995,  Iacullo  asked  Walker  to  watch  her 
daughters for a few days. Iacullo explained that she was in a 
bit  of  trouble.  Walker  agreed.  During  the  girls’  stay,  Walker 
stopped  by  Iacullo’s  home  to  get  them  some  clothes.  While 
there,  Walker  spoke  with  Iacullo.  Walker  later  (but  before 
Caffey’s  trial)  reported  to  the  police  what  Iacullo  had  said. 
According to Walker, Iacullo claimed knowledge of and pos‐
sibly  involvement  in  the  Evans  murders.  Furthermore, 
Iacullo said that if she were arrested or charged, she would 
reveal that she had knowledge of illegal drug use by DuPage 
County prosecutors, including Kendall.3  
    Iacullo’s  statements  to  Walker  were  never  disclosed  to 
Caffey before or during his trial. He claims that he was enti‐
tled to them under Brady and that they were material to his 
defense  because  they  would  have  bolstered  his  case  for  the 
admission of Iacullo’s  statements  to the police (discussed  in 
section  II.A.2  above).  The  state  court  did  not  address  this 
claim  on  the  merits  but  instead  dismissed  it  on  procedural 


                                                 
3 At the hearing before the district court, Kendall testified that he never 

bought  drugs  from  Iacullo  or  Pruitt  but  asserted  his  privilege  against 
self‐incrimination  regarding  his  prior  drug  use  generally.  See  Caffey IV, 
2013 WL 5529760, at *30. 
No. 13‐3454                                                                  37

grounds.4  The  district  court  therefore  reviewed  the  issue  de 
novo, held an evidentiary hearing, heard from multiple wit‐
nesses,  and  made  factual  findings.  The  district  court  ulti‐
mately rejected Caffey’s claim because it regarded the state‐
ments at issue as immaterial. Caffey IV, 2013 WL 5529760, at 
*31–32. 
    We  agree  with  the  district  court’s  conclusion  and  analy‐
sis. Iacullo’s statements to Walker would have added little to 
the  reliability  analysis  under  Chambers  and  nothing  to  the 
materiality analysis. So Iacullo’s statements to the police still 
would  have  been  inadmissible.  But  Caffey  argues  that  the 
statements  somehow  show  foul  play  by  the  prosecution. 
Caffey’s  argument  is  sketchy,  but  he  seems  to  suggest  that 
the prosecution procured Iacullo’s unavailability at trial, and 
ensured  her  silence  about  Kendall’s  drug  use,  in  exchange 
for an agreement not to charge her with murder. 
    As  the  district  court  found,  there  is  no  evidence  of  any 
such agreement. Nor do the facts plausibly suggest the exist‐
ence of a tacit agreement or understanding. There is nothing 
untoward about Iacullo’s invocation of her Fifth Amendment 
privilege; she was, after all, charged with obstruction of jus‐
tice and may have been guilty of worse. And there is nothing 
suspicious  about  the  fact  that  Iacullo  was  not  charged  with 
murder.  One  of  the  prosecutors  testified  before  the  district 
                                                 
4 The State argues that the state law procedural grounds supply an inde‐

pendent and adequate basis for us to reject Caffey’s claim here without 
even  reaching  the  Brady  issue.  See  Coleman  v.  Thompson,  501  U.S.  722, 
729–30 (1991). The district court disagreed. Caffey III, 2012 WL 5230298, at 
*12–13.  We  need  not  decide  this  issue  because  we  hold  that  Caffey’s 
Brady claim fails on the merits in any event. 
38                                               No. 13‐3454 

court that the State considered bringing such charges but de‐
cided not to because it could not place Iacullo at the murder 
scenes.  
   We agree with the district court that Iacullo’s statements 
to Walker were immaterial, so we reject Caffey’s Brady claim 
regarding Iacullo.  
                      III. CONCLUSION 
   For  the  foregoing  reasons,  we  AFFIRM  the  denial  of 
Caffey’s petition for a writ of habeas corpus.